Citation Nr: 0703417	
Decision Date: 02/05/07    Archive Date: 02/14/07

DOCKET NO.  05-00 478	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.  Entitlement to service connection for the residuals of 
dental trauma to the upper teeth.

2.  Entitlement to service connection for a lower back 
condition.


REPRESENTATION

Appellant represented by:	National Association for Black 
Veterans, Inc.


ATTORNEY FOR THE BOARD

J. B. Freeman, Associate Counsel




INTRODUCTION

The veteran served on active duty from May 1952 to May 1956.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Milwaukee, Wisconsin, which, in pertinent part, denied 
service connection for a lower back condition and for the 
upper left teeth.

These claims were previously considered and found not well 
grounded in August 1996, September 1999 and September 2000.  
They were readjudicated pursuant to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA).  

The issue of service connection for a lower back disability 
is addressed in the REMAND portion of the decision below and 
is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify the veteran if 
additional action is required on his part.


FINDING OF FACT

There is no competent medical evidence showing that the 
veteran had dental trauma to the upper teeth as the result of 
any event or injury in service.


CONCLUSION OF LAW

Residuals of dental trauma were not incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1154(b), 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.382 
(1999); 38 C.F.R. §§ 3.303, 3.304, 3.381, 17.161 (2006).




REASONS AND BASES FOR FINDING AND CONCLUSION

I. Service Connection

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim decided 
herein.  The veteran must not assume that the Board has 
overlooked pieces of evidence that are not explicitly 
discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 
(2000) (the law requires only that the Board address its 
reasons for rejecting evidence favorable to the veteran).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In order to establish service connection for a claimed 
disability, the facts, as shown by the evidence, must 
demonstrate that a particular disease or injury resulting in 
current disability was incurred during active service or, if 
preexisting active service, was aggravated therein.  38 
U.S.C.A. §§ 1110, 1131.  If a condition noted during service 
is not shown to be chronic, then generally, a showing of 
continuity of symptoms after service is required for service 
connection.  38 C.F.R. § 3.303(b).  

The Board acknowledges that the veteran is competent to give 
evidence about what he experienced; for example, he is 
competent to discuss an inservice fight.  See, e.g., Layno v. 
Brown, 6 Vet. App. 465 (1994).  He is not, however, competent 
to diagnose any medical disorder or render an opinion as to 
the cause or etiology of any current disorder because he does 
not have the requisite medical knowledge or training.  See 
Rucker v. Brown, 10 Vet. App. 67, 74 (1997) (stating that 
competency must be distinguished from weight and credibility, 
which are factual determinations going to the probative value 
of the evidence).

The veteran contends that he has a disorder of the upper 
teeth as the result of service trauma.  He contends that he 
was involved in an altercation in 1953 or 1954 while in 
England.  The applicable legal criteria governing dental 
disorders were revised during the pendency of this appeal.  
The earlier version provided:

Service connection for dental conditions will not be 
considered as having been established when the evidence 
clearly shows that the disabilities existed or were recorded 
at the time of enlistment, subject to the provisions of 
paragraph (b) of this section or originated subsequent to 
discharge from causes not related to service.  Each missing 
or defective tooth and each disease of the investing tissues 
will be considered separately, and service connection will be 
granted for disease or injury of individual teeth and of the 
investing tissues, shown by the evidence to have been 
incurred in or aggravated by service.

(b) Treatment in service.  The furnishing of treatment 
or prosthesis for noncompensable dental conditions 
during service will not be considered per se as 
aggravation of a dental condition shown to have existed 
prior to entrance into active service.  Teeth noted at 
entry into active service as carious restorable will not 
be held as service connected, either direct or by 
aggravation, notwithstanding enlargement of the original 
cavity or development of additional cavitation on the 
same or another surface; nor on the basis of the 
insertion of a filling during service, unless new caries 
develop after expiration of a reasonable time after the 
original cavity has been filled, amelioration rather 
than worsening or aggravation ensuing in such cases.  
Service connection by aggravation will be conceded in 
such teeth, carious restorable at entry into service, 
whether or not filled, but which necessitate extraction 
after the expiration of a reasonable time after entry 
into active service.  A filling recorded at induction 
followed by a reasonable period of service and 
extraction or replacement because of new caries will 
entitle the veteran to a finding of direct service 
connection for the new condition.

Likewise, aggravation is allowed where pyorrhea is noted 
at enlistment but after reasonable service necessitates 
extraction of a tooth or teeth during service.  
Conversely, service connection by aggravation will not 
be conceded if the tooth at enlistment was classified as 
defective but was not restorable.

(c) Associated diseases.  Effective principles relating 
to the establishment of service connection for dental 
diseases and injuries by reason of their relationship to 
other associated service-connected diseases or injuries 
will be observed in the adjudication of claims based 
upon dental conditions where a determination to that 
effect is properly in order.

(d) Presumption of soundness.  The statutory 
presumptions as to soundness of condition at time of 
entrance into active service will not be applicable, in 
cases of dental conditions not disabling to a 
compensable degree.

(e) Combat, trauma, prisoner-of-war status.  As to each 
noncompensable service-connected dental condition, a 
determination will be made as to whether it was due to 
combat wound or other service trauma.  Where service 
connection is granted for noncompensable dental 
conditions, it will be determined whether the veteran 
involved was a prisoner of war, but not which of such 
conditions are attributable to the prisoner-of-war 
experience.  

38 C.F.R. § 3.381 in effect prior to June 8, 1999.

Service connection for dental disabilities will be 
established by service records, documentary evidence in the 
form of reports of examinations (dental or physical), duly 
certified statements of dentists or physicians, or certified 
statements of fact from two or more disinterested parties.  
The disability must be shown to have been incurred in or 
aggravated by service as provided in this section.  
Statements certified by dentists or physicians must give the 
claimant's full name, the date he or she was first examined 
or treated, the date of subsequent treatments, if any, and 
contain a complete and detailed statement of the symptoms 
observed and diagnosis made.

The name or number of all defective or missing teeth noted 
and the character and extent of any pathological condition of 
the investing tissues observed should be included.  If exact 
dates cannot be given, an approximate date may be used. 
Certified statements from disinterested parties must show the 
circumstances under which knowledge of the claimant's 
disability was obtained and as far as possible describe the 
symptoms and location of the disability observed.

(b) Exceptional case.  Where after all sources of 
information have been exhausted and all variations in 
the records reconciled, there remains notation of filled 
teeth at time of release from active service and there 
was no notation of these teeth as defective or filled at 
entrance into service, service connection may be granted 
in exceptional cases for such teeth, notwithstanding 
there is no record of treatment during service, if the 
veteran alleges treatment in service, giving the time 
and place of treatment, and the conditions and 
circumstances of his or her service support his or her 
allegation, and inception in service is consistent with 
sound dental judgment.  Exceptional cases contemplated 
in this category are where the veteran had a 
considerable period of service, particularly in a combat 
area where records of treatment may not always have been 
recorded due to the stress and strain encountered under 
battle conditions or where extenuating circumstances are 
shown in those instances where the veteran served in 
this country or in other than combat.

(c) Limitations.  Salivary deposits are a type of 
routine dental condition which has no relation to 
service.  Malposed teeth with no pathology shown will 
not be service connected.  Service connection should not 
be granted for the 3d molars at any time unless there is 
a definite record showing such teeth to have been 
diseased after a reasonable period of service.  The 3d 
molars shown as present at induction and missing at 
discharge will not be granted service connection unless 
there is an actual record of extraction for reasons 
other than malposition or impaction.  Vincent's disease 
should not be granted service connection if the service 
records are entirely negative.  To warrant favorable 
action on Vincent's disease, chronicity, continuity of 
treatment, or the residual thereof, that is, 
periodontoclasia or pyorrhea, should be shown by the 
service records as chronic.

Vincent's disease with infrequent episodes of short 
duration in the active service should be considered as 
an acute condition and may not be service connected.  
Gingivitis is not considered a disease entity and is not 
ratable.  Diagnosis of pyorrhea in service after a 
reasonable period of service will require confirmation 
by a Department of Veterans Affairs examination, 
including X-ray, before grant of service connection, 
unless examination is contraindicated by factors such as 
extraction of all pyorrhectic teeth.  Pyorrhea shown 
during service after a reasonable period of service, 
involving one or more teeth necessitating extraction, is 
a sufficient basis for grant of service connection for 
the tooth or teeth involved.

38 C.F.R. § 3.382 in effect prior to June 8, 1999.

The most recent revisions provide that:

Service connection of dental conditions for treatment 
purposes. (a) Treatable carious teeth, replaceable missing 
teeth, dental or alveolar abscesses, and periodontal disease 
will be considered service-connected solely for the purpose 
of establishing eligibility for outpatient dental treatment 
as provided in Sec. 17.161 of this chapter.  38 C.F.R. 
§ 3.381.  As to each noncompensable service-connected dental 
condition, a determination will be made as to whether it was 
due to combat wounds or other service trauma.  38 C.F.R. § 
3.381(b).  The significance of finding a dental condition is 
due to service trauma is that a veteran will be eligible for 
VA outpatient dental treatment, without being subject to the 
usual restrictions of a timely application and one-time 
treatment.  38 C.F.R. § 17.161(c).

Service connection for dental conditions for treatment 
purposes is granted as follows:

(a) Treatable carious teeth, replaceable missing teeth, 
dental or alveolar abscesses, and periodontal disease 
will be considered service connected solely for the 
purpose of establishing eligibility for outpatient 
dental treatment as provided in § 17.161 of chapter 38.

(b)  The rating activity will consider each defective or 
missing tooth and each disease of the teeth and 
periodontal tissues separately to determine whether the 
condition was incurred or aggravated in line of duty 
during active service.  When applicable, the rating 
activity will determine whether the condition is due to 
combat or other inservice trauma, or whether the veteran 
was interned as a prisoner of war.

(c)  In determining service connection, the condition of 
teeth and periodontal tissues at the time of entry into 
active duty will be considered.  Treatment during 
service, including filling or extraction of a tooth, or 
placement of a prosthesis, will not be considered 
evidence of aggravation of a condition that was noted at 
entry, unless additional pathology developed after 180 
days or more of active service.

(d)  The following principles apply to dental conditions 
noted at entry and treated during service: (1) Teeth 
noted as normal at entry will be service connected if 
they were filled or extracted after 180 days or more of 
active service; (2) teeth noted as filled at entry will 
be service connected if they were extracted, or the 
existing filling was replaced, after 180 days or more of 
active service; (3) teeth noted as carious but 
restorable at entry will not be service connected on the 
basis that they were filled during service.  However, 
new caries that developed 180 days or more after such a 
tooth was filled will be service connected; (4) teeth 
noted as carious but restorable at entry, whether or not 
filled, will be service connected if extraction was 
required after 180 days or more of active service; (5) 
teeth noted at entry as nonrestorable will not be 
service connected, regardless of treatment during 
service; (6) teeth noted as missing in entry will not be 
service connected, regardless of treatment during 
service.

(e)  The following will not be considered service 
connected for treatment purposes: (1) Calculus; (2) 
acute periodontal disease; (3) third molars, unless 
disease or pathology of the tooth developed after 180 
days or more of active service or was due to combat or 
inservice trauma; and (4) impacted or malposed teeth, 
and other developmental defects, unless disease or 
pathology of these teeth developed after 180 days or 
more of active service.

(f)  Teeth extracted because of chronic periodontal 
disease will be service connected only if they were 
extracted after 180 days or more of active service.

38 C.F.R. § 3.381 (2006).  

The veteran has not identified the specific teeth for which 
he claims service connection.  As a result, the Board will 
consider all of the upper teeth.  Additionally, the veteran 
has not alleged, nor introduced evidence indicating, that his 
claimed disability extends to anything other than his upper 
teeth.  Compensation is not available for conditions solely 
affecting the teeth.  See 38 C.F.R. § 3.382 (1999); 38 C.F.R. 
§ 3.381(a) (2006); see also 38 C.F.R. § 4.150 (2006).  The 
inquiry will be restricted, therefore, to noncompensable 
service connection for treatment purposes for the upper 
teeth.  The Board also notes the record does not demonstrate 
the existence of a current dental condition for which service 
connection might be granted.  For the reasons set forth 
below, establishment of the current condition of the 
veteran's teeth will not be necessary.  

During the development of this claim, the RO received notice 
that the veteran's dental records from service had been lost.  
The veteran had service in the Air Force Reserve.  Upon his 
separation from the Reserve, not all of his records were 
handed over to the military archives.  As a result, the 
principal source of information regarding the veteran's 
inservice dental treatment is unavailable.  Where "service 
medical records are presumed destroyed . . . the BVA's 
[Board's] obligation to explain its findings and conclusions 
and to consider carefully the benefit-of-the- doubt is 
heightened."  O'Hare v. Derwinski, 1 Vet. App. 365, 367 
(1991).  The case law does not, however, lower the legal 
standard for proving a claim for service connection, but 
rather increases the Board's obligation to evaluate and 
discuss in its decision all of the evidence that may be 
favorable to the claimant.  See Russo v. Brown, 9 Vet. App. 
46 (1996).  VA also has a heightened duty to assist the 
claimant in the development of evidence relevant to the 
claim.

The Board has reviewed the veteran's service medical records 
and can find no reference to a fight or to any treatment for 
the veteran's teeth.  Prior to his induction to service, the 
veteran had an April 1952 physical examination.  The report 
indicates that the veteran had fillings in the first and 
second molars on the upper left side and was missing the 
third molar on the upper left side.  At entry to service, the 
veteran was given a second physical evaluation at Lackland 
Air Force Base in May 1952.  This report indicates that the 
veteran was "dentally qualified" for service.  There are no 
further notations.  At separation from service, the veteran 
had his third molars, which were listed as restorable.  There 
are no notations as to fillings.  The remarks section of the 
examination report states "Class: 2, Type: 2."  This 
notation refers to the Ratings Practices and Procedures in 
place at the time of the examination.  Class 2 was assigned 
to individuals requiring routine but not early treatment of 
conditions such as: moderate calculus, certain oral 
prostheses, cavities, periodontal diseases, oral conditions 
requiring corrective or preventive measures.  Important to 
the analysis here, the Class 2 remark does not in any way 
indicate that the conditions referenced are the result of 
combat or service trauma.  The separation examination also 
states that "dental treatment indicated" in the 
Recommendations section.  This also does not indicate 
inservice trauma.  The Board has also reviewed the service 
medical records for any indication of face or head injury.  
There are no references to any treatment that might be near 
the teeth and the result of trauma.  As the veteran claims 
that he was injured in a fight, the Board has also reviewed 
his service personnel records for some corroborating 
evidence.  Again, there is no indication that the veteran was 
in a fight.  The sole statement that the disability was 
incurred in service due to dental trauma is the veteran's 
description of the incident.  This is insufficient to support 
a claim for service connection.  The evidence of record must 
"establish that a particular injury or disease resulting in 
disability was incurred coincident with service in the Armed 
Forces..."  38 C.F.R. § 3.303(a).  Without such evidence on 
the record, the Board finds that the preponderance of the 
evidence is against inservice incurrence of a disability of 
the veteran's upper teeth.  

The Board also finds that the preponderance of the evidence 
is against a finding of inservice trauma to the veteran's 
upper teeth.  Accordingly, the claim must be denied.  See 
38 C.F.R. §§ 3.303, 3.382 (1999); 38 C.F.R. §§ 3.303, 3.381 
(2006).  Furthermore, without inservice trauma, the veteran 
would have had to file within one year of service discharge 
to be eligible for service condition for treatment purposes.  
See 38 C.F.R. § 17.161 (2006).  He has not done so.  Further 
inquiry into regulations regarding noncompensable service 
connection is moot.

Because the claim is denied for lack of inservice incurrence, 
further inquiry into the current condition of the veteran's 
teeth and a relationship between any current condition and 
service is moot.

The veteran is not entitled to service connection for one or 
more of the upper teeth for the purpose of eligibility for VA 
outpatient dental treatment by reason of having incurred a 
dental condition or disability in service by trauma because 
there is no competent or credible evidence of record that any 
such event or injury happened to the veteran while he was on 
active military duty.  See 38 U.S.C.A. § 1712(a) (West 2002); 
38 C.F.R. §§ 3.381(a), 17.161(c) (2006).  


II. Veterans Claims Assistance Act

With respect to the veteran's claims, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2006); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his possession that pertains to the claim.  

A letter dated in August 2001 fully satisfied the duty to 
notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b)(1); Quartuccio, at 187.  Although this letter was 
not sent prior to initial adjudication of the veteran's 
claim, this was not prejudicial to him, since he was 
subsequently provided adequate notice in August 2001, he was 
provided eleven months to respond with additional argument 
and evidence and the claim was readjudicated and a new rating 
decision issued.  See Prickett v. Nicholson, 20 Vet. App. 370 
(2006).  The veteran was aware that it was ultimately his 
responsibility to give VA any evidence pertaining to the 
claim.  The August 2001 letter informed him that additional 
information or evidence was needed to support his claim, and 
asked him to send the information or evidence to VA.  See 
Pelegrini II, at 120-121.  Since the Board has concluded that 
the preponderance of the evidence is against the claim for 
service connection, any questions as to the appropriate 
disability rating or effective date to be assigned are 
rendered moot, and no further notice is needed.  See Dingess 
v. Nicholson, 19 Vet. App. 473 (2006).

The Board also concludes VA's duty to assist has been 
satisfied.  The veteran's service medical records and VA 
medical records are in the file.  As noted above, the 
veteran's dental records from service are unavailable.  The 
RO has expended all reasonable means in attempting to locate 
them.  The veteran has at no time referenced other 
outstanding records that he wanted VA to obtain or that he 
felt were relevant to the claim.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
The case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), 
held that an examination is required when (1) there is 
evidence of a current disability, (2) evidence establishing 
an "in-service event, injury or disease," or a disease 
manifested in accordance with presumptive service connection 
regulations occurred which would support incurrence or 
aggravation, (3) an indication that the current disability 
may be related to the in-service event, and (4) insufficient 
evidence to decide the case.

The Board concludes an examination is not needed in this case 
because the only evidence indicating the veteran "suffered 
an event, injury or disease in service" is his own lay 
statements.  Such evidence is insufficient to trigger VA's 
duty to provide an examination.  The Court has held, in 
circumstances similar to this, where the supporting evidence 
of record consists only of a lay statement, that VA is not 
obligated, pursuant to 5103A(d), to provide an appellant with 
a medical nexus opinion.  See Duenas v. Principi, 18 Vet. 
App. 512, 519 (2004) (finding no prejudicial error in Board's 
statement of reasons or bases regarding why a medical opinion 
was not warranted because there was no reasonable possibility 
that such an opinion could substantiate the veteran's claim 
because there was no evidence, other than his own lay 
assertion, that " 'reflect[ed] that he suffered an event, 
injury[,] or disease in service' that may be associated with 
[his] symptoms").  See also Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, 345 F.3d 1334, 1355-57 (Fed. 
Cir. 2003) (holding that 3.159(c)(4)(i) is not in conflict 
with § 5103A(d) and evidence of record "establishing that 
the veteran suffered an event, injury, or disease in 
service," is required to trigger VA's duties pursuant to 
§ 5103A(d)); Wells v. Principi, 326 F.3d 1381, 1384 (Fed. 
Cir. 2003) (holding that the Secretary's obligations under 
§ 5103A to provide a veteran with a medical examination or to 
obtain a medical opinion is triggered if the evidence of 
record demonstrates "some casual connection between his 
disability and his military service").  There is no 
reasonable possibility that a medical opinion would aid in 
substantiating the appellant's claim since it could not 
provide evidence of a past event.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

ORDER

Entitlement to service connection for the residuals of dental 
trauma to the upper teeth is denied.


REMAND

The veteran was treated for lower back pain during service.  
He has indicated that he continued to experience pain after 
his separation from service, without interruption.  At a May 
2004 VA spine examination, the examiner noted, apparently by 
history, that 1995 magnetic resonance imaging (MRI) at Mount 
Sinai Hospital revealed L4-5 disc disease and facet 
arthropathy.  The examiner noted that the veteran clinically 
had degenerative joint disease of the spine as well as 
degenerative disc disease, especially at L4-5, including 
facet arthropathy and degenerative disc.  Nevertheless, in an 
addendum, the present diagnosis was noted to be lumbar spine 
degenerative joint disease, minimal, which was determined to 
be unrelated to inservice back muscle strain.  The examiner 
did not provide a nexus opinion concerning the diagnosis of 
degenerative disc disease, or indicate why such a diagnosis 
was no longer viable.  Under these circumstances, the Board 
is of the opinion that an updated medical opinion is 
required.

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be contacted and 
asked to identify all medical providers, 
VA and non-VA, from whom he received 
treatment for his low back since service 
discharge.  After obtaining any necessary 
consent, copies of any outstanding 
treatment records should be obtained and 
added to the record.  In any event, copies 
of VA treatment records covering the 
period from September 26, 2001, to the 
present, and records dated in 1995 from 
Mount Sinai Hospital, should be obtained.

2.  The examiner who examined the veteran 
in May 2004 should be contacted and asked 
to supplement his examination report with 
an opinion as to the medical probability 
that the veteran's degenerative disc 
disease, especially at L4-5, including 
facet arthropathy and degenerative disc, 
was of service onset or is otherwise 
related thereto.  If reexamination of the 
veteran is desired, this should be 
accomplished.

If the May 2004 examiner is unavailable, 
the veteran should be scheduled for 
pertinent VA examination in order to 
determine the nature, origin and extent of 
low back disability.

The current examiner should be asked to 
review and discuss all records of 
inservice incurrence and the veteran's 
current spinal condition and, thereafter, 
to provide a medical opinion as to whether 
it is at least as likely as not that the 
veteran's current lower back disorder(s) 
is/are related to his inservice lower back 
pain.  The current examiner should also 
provide an assessment of the current 
severity of the veteran's lower back.  All 
medically indicated tests should be 
performed and all symptoms and secondary 
conditions should be identified.   If the 
May 2004 examiner is supplementing his 
earlier opinion, he need only provide an 
opinion as it pertains to the diagnosis of 
disc disease.

The claims file should be provided to the 
examiner for review of pertinent documents 
therein in connection with the 
opinion/examination.

It would be helpful if the examiner would 
use the following language, as may be 
appropriate:  "more likely than not" 
(meaning likelihood greater than 50%), 
"at least as likely as not" (meaning 
likelihood of at least 50%), or "less 
likely than not" or "unlikely" (meaning 
that there is a less than 50% likelihood).

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it is 
to find against it.  The examiner should 
provide a complete rationale for any 
opinion provided.

3.  Then, after ensuring the VA 
examination/opinion report is complete and 
that any actions needed to comply with the 
Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), have been completed, the RO 
should readjudicate the claims on the 
merits. If the benefits sought are not 
granted, the veteran and his 
representative should be furnished a 
supplemental statement of the case and 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the veteran until further notice.  
However, the Board takes this opportunity to advise the 
veteran that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim.  His cooperation in VA's efforts to develop his claim, 
including reporting for any scheduled VA examination, is both 
critical and appreciated.  The veteran is also advised that 
failure to report for any scheduled examination may result in 
the denial of a claim.  38 C.F.R. § 3.655.  

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


